Citation Nr: 0601330	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
allowance benefits pursuant to Chapter 35, Title 38, United 
States Code, based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1976 and November 1977 to August 1978. He died in 
November 1997. The appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was remanded in September 2000 and July 2004 for 
further development, which has been completed. The appeal is 
ready for adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran died in November 1997; the death certificate 
lists the cause of death as septic shock, chronic liver 
disease, gastrointestinal bleeding, hepatic encephalopathy, 
second degree. The death certificate lists no contributory 
cause of death and there is no evidence that an autopsy was 
performed.

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, undifferentiated type, 
evaluated as 70 percent disabling; and status post excision 
of renal calculi (kidney stones) noncompensably evaluated. 

4.  There is no evidence of record showing a definitive 
diagnosis of alcoholism causally related to service or to a 
service-connected disability during the veteran's lifetime. 

5.  No competent medical evidence has been submitted showing 
that the cause of the veteran's death was related to his 
active military service, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's 
death, nor may any disability may be so presumed. 38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).

2.  Basic eligibility requirement for entitlement to 
Dependent's Educational Assistance allowance under Chapter 
35, Title 38, United States Code, based on the cause of the 
veteran's death, has not been met. 38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in June 
2002, July 2004, and November 2004, the appellant has been 
informed of the evidence and information necessary to 
substantiate the claims, the information required from her in 
order for VA to obtain evidence and information in support of 
the claims, and the assistance that VA would provide in 
obtaining evidence. In a November 2004 letter, the RO 
requested that the appellant complete and return VA Form 21-
4142, Authorization and Consent to Release Information, 
specifying where the veteran had received treatment, in order 
that records may be requested by VA on her behalf. Since the 
appellant was informed of the evidence that would be 
pertinent to the claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that she should submit any 
pertinent evidence in her possession. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims for service connection for cause of 
the veteran's death. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file, and the Board has obtained 
medical opinions pertinent to the claims. 

In sum, the appellant has had ample notice of what is 
required to substantiate her claims. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The veteran died in November 1997 at age 45. The certificate 
of death lists the cause of death as septic shock, chronic 
liver disease, gastrointestinal (GI) bleeding, hepatic 
encephalopathy, second degree. The veteran died at a private 
home. At the time of his death, the veteran had established 
entitlement to service connection for schizophrenia, 
undifferentiated type, evaluated as 70 percent disabling; 
status post excision of renal calculi (kidney stones) 
noncompensably rated. 

The appellant originally asserted a section 1151 claim that 
the veteran developed a bacterial infection during VA 
hospitalization and ultimately died as a result. That claim 
has not been pursued. The appellant essentially argues in 
this appeal that the veteran's service-connected 
schizophrenia caused alcoholism, which resulted in conditions 
that caused his death.

The case was remanded in September 2000 and again in July 
2004, in order that a missing volume of the claims file could 
be associated with the file, and to obtain VA expert opinions 
pertinent to the claim.

Review of the service medical records (SMR's) reflects no 
diagnosis or treatment for alcoholism. Post-service medical 
evidence beginning in 1979 reflects a well-established 
diagnosis of schizophrenia, with multiple hospitalizations 
for suicidal and other psychiatric behaviors. None of the 
evidence of record shows diagnosis or treatment for 
alcoholism.

Records submitted in support of the appellant's claim include 
the service medical records, post-service psychiatric 
treatment reports beginning in 1978, and statements from the 
appellant.

In a VA clinical Social Work Discharge Summary dated in April 
1982, the veteran's wife stated that she was afraid of her 
husband's behavior especially when he was under the influence 
of alcohol. 

In an August 1984 Report of Contact with a VA psychiatrist 
consultant, it is reported that the veteran was hospitalized 
in February 1982 and April 1983 for 40+ days on each occasion 
for recurrence of hostile behavior noted as (alcohol-related; 
not taking medicine). The consultant psychiatrist reportedly 
indicated that the veteran had not been on psychotropic 
medications for 10 days, and opined that the veteran's 
explosiveness in a context of paranoid thinking and 
hallucinations (alcohol-related, at least at times) recurs 
too frequently and suggested that he was unemployable. The 
records next show VA hospitalization beginning in May 1997 
with treatment for various non service-connected conditions. 
The veteran died in November 1997, and in January 1998, the 
appellant filed a claim for death compensation benefits. 

May to July 1997 VA hospitalization notes include May 1997 
admission triage indicating chronic liver disease of unknown 
etiology. The examining physician made a later notation in 
the record of a history of chronic liver disease with 
cirrhosis (questionably secondary to alcohol), as well of a 
variety of other conditions.

Pursuant to a September 2000 remand, the claims file and 
records were sent for review and opinion by a VA examiner. In 
a September 2002 report, a VA general medical examiner noted 
that the veteran's medical records had been reviewed. The 
examiner concluded that there was no way a causal connection 
could be shown between the veteran's death and the service-
connected disabilities. The examiner indicated that 
schizophrenia is a neuropsychiatric disorder that does not 
interfere with mechanisms of hepatic insufficiency or portal 
hypertension, and that these conditions favored and allowed 
for septic shock, the listed cause of death. The physician 
also noted that a history of kidney stone removal was equally 
ruled out as a likely condition to interfere with the 
veteran's defenses to control septic shock.

In an April 2004 statement, the appellant asserted that the 
veteran's service-connected psychiatric disability caused  
alcoholism, which resulted in the conditions that caused his 
death.

In support, the appellant submitted a March 2004 statement 
from the veteran's treating psychiatrist, Dr. A. R.-G., 
indicating treatment of the veteran in the fee basis system 
of the VA from September 1981 to 1989. Dr. R.-G. stated that 
the veteran evidenced severe paranoid ideation and behavior, 
was erratic in medications compliance, and received recurrent 
hospitalizations during this period, and evidenced remission 
episodes in which he was functional and even requested 
retirement benefits in his last interview in November 1989. 
The physician indicated that in March 1999, the veteran's 
wife informed him of the veteran's death from hepatic failure 
and respiratory collapse (arrest). Dr. R.-G. than stated: 

"During course of illness patient 
evidenced severe bouts of alcoholism. 
His alcoholism was his way of escaping 
from his hallucinations and delusions. 
There is no doubt that the chronic 
alcoholism of this patient was provoked 
and aggravated by his paranoid ideation 
and behavior; e.g. paranoid 
schizophrenia, a service related 
illness."

The appellant also submitted a letter dated in November 1981 
from the Social Security Administration to the veteran, 
pertinent to a scheduled appointment for requested disability 
benefits.

On return to the Board, the case was again remanded in July 
2004 in order that all of the veteran's medical records (to 
include a missing second folder) could be obtained and 
reviewed by VA examiners for another opinion. The veteran's 
complete C File was later reviewed by two VA examiners for 
opinions as to the appellant's claim. 

In October 2004, a VA physician noted review of the veteran's 
claims file and BVA remand. He also noted review of the 
veteran's fee-basis psychiatrist's March 2004 statement 
regarding treatment of the veteran from 1981 to 1989. The 
physician recounted the psychiatrist's statement of treatment 
of the veteran in the fee basis program from October 29, 1981 
to November 27, 1989, that during the course of treatment the 
veteran displayed bouts of alcoholism which was a way of 
escaping from hallucinations and delusions, and the private 
physician's opinion that the chronic alcoholism was provoked 
and aggravated by paranoid schizophrenia. 

The examiner observed that there was no evidence in the 
record that the private treating psychiatrist had ever 
established a diagnosis of alcoholism for the veteran during 
the treatment period from 1981 to 1989, and there was 
evidence of multiple psychiatric hospitalizations and 
evaluations diagnosing schizophrenia. The doctor concluded 
that the medical and objective evidence indicated that the 
veteran's mental disorder was schizophrenia for which he was 
service-connected. He also noted that the medical and 
psychiatric literature in the DSM-IV established that 
schizophrenia and alcohol dependence are two separate 
diagnostic entities with different etiologies, different 
courses, and outcomes; there is no evidence in the medical 
literature that excessive use of alcohol can be utilized to 
relieve a psychotic episode and psychotic symptoms like 
delusions or hallucinations; and medical literature indicates 
that alcohol abuse and intoxication aggravates and produces 
psychotic symptoms like delusions and hallucinations. He 
noted that due to scientific evidence, one of the criteria to 
establish a diagnosis of schizophrenia in the DSM-IV is that 
symptoms not be due to the direct physiological effects of 
alcohol or of drug abuse. He then concluded that the 
veteran's service-connected schizophrenia did not cause or 
aggravate alcohol abuse and such abuse was not due to efforts 
to self medicate his psychiatric disorder.

In October 2004, a second general medical VA examiner 
indicated review of the veteran's records and C file. The 
examiner noted that the veteran died of septic shock, 
esophageal varices, and hepatic encephalopathy, and was also 
treated for liver cirrhosis, hepatitis B, multiple 
sclerotherapy due to upper GI bleeding, diabetes mellitus 
type 2 with history of colonic polyps, skin ulcers, 
thrombocytopenia, cellulitis and abscess of the leg. The 
examiner indicated that schizophrenia is a neuropsychiatric 
disorder, does not interfere with the mechanism of hepatic 
insufficiency or portal hypertension, and that these were the 
favored conditions for occurrence of septic shock which 
interferes with the patient's defense to control the septic 
condition. The physician indicated that the veteran's liver 
cirrhosis, chronic liver disease may be aggravated by alcohol 
abuse.  

In various statements, the appellant and her representative 
contend that service connection for the cause of the 
veteran's death is warranted.

III. Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, the veteran's death certificate lists 
cause of death as septic shock, chronic liver disease, 
gastrointestinal (GI) bleeding, hepatic encephalopathy, 
second degree. There is no medical evidence suggesting that 
any of these disorders was present in service or soon 
thereafter, or that any of these disorders was etiologically 
related to service or a service-connected disability. 
Although there is reference in the record of chronic liver 
disease questionably secondary to alcohol use, and the 
veteran reported prior alcohol use during his 1997 
hospitalization, there is no evidence that the veteran was 
ever diagnosed with or treated for alcoholism by any 
provider. Although the treating psychiatrist, Dr. R.-G., 
provided an opinion attributing the veteran's cause of death 
to conditions causally related to his alcoholism, Dr. R.-G. 
never diagnosed the veteran with alcoholism during the period 
in which he treated the veteran, and more significantly, had 
not treated the veteran for over 15 years prior to his death. 
Additionally, there is no indication that Dr. R.-G. reviewed 
the veteran's C File in conjunction with the opinion. Thus 
the Board finds the opinion to be based on a diagnosis made 
after the fact, and totally unsupported by the objective 
medical evidence of record. The Board finds this opinion 
entitled to little weight.

Conversely, two VA examiners provided VA opinions conducted 
with complete review of the C file. The VA opinions were that 
the veteran's service-connected schizophrenia is unrelated to 
the listed cause of death, and any causal connection of 
alcohol use to the service-connected schizophrenia has not 
been shown by the objective medical evidence of record. The 
Board notes the appellant's arguments questioning the 
credentials of the VA examiner who provided the opinions. 
However, the Board has reviewed the record and finds that the 
most probative VA opinion was conducted with detailed and 
thorough review of the claims file, and discussion of 
pertinent evidence including the treating psychiatrist's 
opinion. The doctor provided an extensive discussion of the 
evidence, psychiatric literature, and DSM-IV criteria as 
related to the claim. He also provided adequate bases and 
rationale for his conclusion. The Board finds this opinion 
entitled to great weight as compared to the private treating 
psychiatrist's opinion which was discussed above. The Board 
therefore has no reason to doubt the VA physician's 
competence or expertise in rendering this opinion. 

The Board recognizes the references of alcohol use in the 
record in 1982, and more recent reports of alcohol use by the 
veteran in 1997 VA hospitalization, as well as notations of 
questionable alcohol-related liver disease. However, a 
diagnosis of alcoholism is unsupported in the record. Even 
if, arguendo, the veteran abused alcohol, there is no 
evidence that his alcohol use was caused by the service-
connected schizophrenia. In fact, such causation has been 
specifically rejected as unsupported by medical literature 
and requirements under DSM-IV, in the pertinent October 2004 
VA opinion. There is no medical evidence that any of the 
veteran's service-connected disabilities played a material or 
contributory role in the cause of death. 

In sum, the clear preponderance of the evidence demonstrates 
that the veteran's death was not caused by his service-
connected disabilities. The record is devoid of any competent 
evidence of a nexus between the listed cause of death and the 
veteran's military service. Although the appellant may 
sincerely believe that the cause of the veteran's death was 
connected to a service-connected disability, as a lay person, 
she is not competent to render a medical diagnosis or an 
opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the above circumstances, the Board must conclude 
that service connection is not warranted for the cause of the 
veteran's death.

IV. Entitlement to DEA allowance benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
November 1997, none of his service-connected disabilities was 
rated as totally disabling, and his combined disability 
rating was 70 percent. Since service connection for the cause 
of the veteran's death is not warranted, and as the veteran, 
when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met as a 
matter of law.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


